Exhibit 10.158


GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT (the “Guaranty”) is executed as of June 21, 2012, by
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, having an address at 180 East Broad
Street, 21st Floor, Columbus, Ohio 43215 (whether one or more, together with its
permitted successors and assigns, collectively referred to as “Guarantor”), for
the benefit of MIDLAND NATIONAL LIFE INSURANCE COMPANY, an Iowa Corporation,
having an address at One Midland Plaza, Sioux Falls, South Dakota 57193
(together with its successors and assigns, “Lender”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Promissory Note, dated of even date herewith,
executed by Puente Hills Mall, LLC, a Delaware limited liability company
(“Borrower”), and payable to the order of Lender in the principal amount of
Sixty Million and No/100 Dollars ($60,000,000.00) (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Note”), Borrower has become indebted, and may from time to time be further
indebted, to Lender with respect to a loan (“Loan”) made pursuant to that
certain Loan Agreement, of even date herewith between Borrower and Lender (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Loan Agreement”), which Loan is secured by that certain
Deed of Trust, Security Agreement and Fixture Filing of even date herewith (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Security Instrument”), and further evidenced, secured or
governed by other instruments and documents executed in connection with the Loan
(together with the Note, the Loan Agreement and Security Instrument,
collectively, the “Loan Documents”);
WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and
WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

1

--------------------------------------------------------------------------------


ARTICLE 1
NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligation. Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment and performance
of the Guaranteed Obligations as and when the same shall be due and payable,
whether by lapse of time, by acceleration of maturity or otherwise. Guarantor
hereby irrevocably and unconditionally covenants and agrees that it is liable
for the Guaranteed Obligations as a primary obligor.
1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means all obligations and liabilities of Borrower for
which Borrower shall be liable pursuant to Section 9.4 of the Loan Agreement.
1.3    Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.
1.4    Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder, shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense of Borrower, or any other party, against Lender
or against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise, provided,
however, to the extent that Lender has been fully reimbursed for all liabilities
relating to the Guaranteed Obligations, Guarantor shall have no liabilities for
such Guaranteed Obligations.
1.5    Payment By Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at demand, maturity, acceleration
or otherwise, Guarantor shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender at Lender’s
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations,
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

2

--------------------------------------------------------------------------------


1.6    No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to (a)
institute suit or exhaust its remedies against Borrower or others liable on the
Loan or the Guaranteed Obligations or any other person, (b) enforce Lender’s
rights against any collateral which shall ever have been given to secure the
Loan, (c) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (d) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (f) resort to any other means of obtaining payment
of the Guaranteed Obligations. Lender shall not be required to mitigate damages
or take any other action to reduce, collect or enforce the Guaranteed
Obligations, provided, however, to the extent that Lender has been fully
reimbursed for all liabilities relating to the Guaranteed Obligations, Guarantor
shall have no liabilities for such Guaranteed Obligations.
1.7    Waivers. Guarantor agrees to the provisions of the Loan Documents, and
hereby waives notice of, and any rights of consent to: (a) any loans or advances
made by Lender to Borrower, (b) acceptance of this Guaranty, (c) any amendment
or extension of the Note, the Loan Agreement or of any other Loan Documents, (d)
the execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with the
Property, (e) the occurrence of any breach by Borrower or an Event of Default,
(f) Lender’s transfer or disposition of the Guaranteed Obligations, or any part
thereof, (g) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (h) protest,
proof of non-payment or default by Borrower, provided Guarantor does not waive
the requirement for Lender to establish proof of nonpayment or payment by
Borrower of any of the Guaranteed Obligations, and (i) any other action at any
time taken or omitted by Lender, and, generally, all demands and notices of
every kind in connection with this Guaranty, the Loan Documents, any documents
or agreements evidencing, securing or relating to any of the Guaranteed
Obligations.
1.8    Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Lender, pay Lender all costs and expenses (including court costs
and attorneys’ fees) actually incurred by Lender in the enforcement hereof or
the preservation of Lender’s rights hereunder. The covenant contained in this
Section 1.8 shall survive the payment and performance of the Guaranteed
Obligations.
1.9    Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.

3

--------------------------------------------------------------------------------


1.10    Subrogation. Notwithstanding anything to the contrary contained in this
Guaranty, Guarantor hereby unconditionally and irrevocably waives, releases and
abrogates any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating the
Guarantor to the rights of Lender), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Borrower
or any other party liable for payment of any or all of the Guaranteed
Obligations until such time, if any, as the Debt is paid in full and, if an
Event of Default exists, shall not make or collect, directly or indirectly, from
Borrower or any other Person any amounts until such time, if any, as the Debt is
paid in full. Notwithstanding any payment or payments made by Guarantor
hereunder, unless and until payment in full of the Debt (and including interest
accruing on the Note after the commencement of a proceeding by or against
Borrower under the Bankruptcy Code which interest the parties agree shall remain
a claim that is prior and superior to any claim of Guarantor notwithstanding any
contrary practice, custom or ruling in cases under the Bankruptcy Code) (i) no
Guarantor will assert or exercise any right of Lender or of such Guarantor
against Borrower to recover the amount of any payment made by such Guarantor to
Lender by way of subrogation, reimbursement, contribution, indemnity, or
otherwise arising by contract or operation of law, and such Guarantor shall not
have any right of recourse to or any claim against assets or property of
Borrower; and (ii) each Guarantor agrees not to seek contribution or indemnity
or other recourse from any other Guarantor.
1.11    Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower.
ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
2.1    Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Guaranteed Obligations, the Note, the
Loan Agreement, the other Loan Documents, or any other document, instrument,
contract or understanding between Borrower and Lender, or any other parties,
pertaining to the Guaranteed Obligations or any failure of Lender to notify
Guarantor of any such action.
2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to Borrower or any Guarantor.

4

--------------------------------------------------------------------------------


2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor.
2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (c) the officers or representatives executing the Note, the Loan
Agreement or the other Loan Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (d) the Guaranteed Obligations
violate applicable usury laws, (e) the Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower except for the
defense of the actual payment of the Guaranteed Obligations, (f) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, the Loan Agreement or
any of the other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.
2.5    Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other Persons will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other Persons to pay or perform the
Guaranteed Obligations.
2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
2.7    Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.

5

--------------------------------------------------------------------------------


2.8    Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including but not limited to any neglect, delay, omission, failure
or refusal of Lender (a) to take or prosecute any action for the collection of
any of the Guaranteed Obligations or (b) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (c) to take or prosecute any action in connection
with any instrument or agreement evidencing or securing all or any part of the
Guaranteed Obligations.
2.9    Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
2.10    Offset. Any existing or future right of offset, claim or defense of
Borrower or Guarantor against Lender, or any other Person, or against payment of
the Guaranteed Obligations, whether such right of offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise.
2.11    Merger. The reorganization, merger or consolidation of Borrower into or
with any other corporation or entity.
2.12    Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.
2.13    Other Actions Taken or Omitted. It is the unambiguous and unequivocal
intention of Guarantor that Guarantor shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, including, without limitation, any action taken
or omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether contemplated or
uncontemplated, whether or not such action or omission prejudices Guarantor or
increases the likelihood that Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, and whether or not otherwise or
particularly described herein. The obligation of Guarantor hereunder shall be
deemed satisfied only upon the full and final payment and satisfaction of the
Guaranteed Obligations.

6

--------------------------------------------------------------------------------


ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:
3.1    Benefit. Guarantor is an Affiliate of Borrower, is the owner of a direct
or indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.
3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.
3.3    No Representation By Lender. Neither Lender nor any other party has made
any representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.
3.4    Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.
3.5    Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights. Guarantor has been duly
organized and is validly existing and in good standing with requisite power and
authority to transact the businesses in which it is now engaged. Guarantor is
duly qualified to do business and is in good standing in each jurisdiction where
it is required to be so qualified in connection with its businesses and
operations, including without limitation, in its state of formation or
organization, as applicable and Guarantor has paid in full all franchise taxes
that my be payable to the state of its formation or organization, as applicable.

7

--------------------------------------------------------------------------------


3.6    Taxes. Guarantor has filed all federal, state, county, municipal, and
city income and other tax returns required to have been filed by it and has paid
all taxes and related liabilities which have become due pursuant to such returns
or pursuant to any assessments received by it. Guarantor has no knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.
3.7    Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
ARTICLE IV
SUBORDINATION OF CERTAIN INDEBTEDNESS
4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person in whose
favor such debts or liabilities may, at their inception, have been, or may
hereafter be created, or the manner in which they have been or may hereafter be
acquired by Guarantor. The Guarantor Claims shall include without limitation all
rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. Until payment in full of the Guaranteed
Obligations, Guarantor shall not receive or collect, directly or indirectly,
from Borrower or any other party any amount upon the Guarantor Claims.
4.2    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.
4.3    Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Lender an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Lender, and Guarantor covenants promptly
to pay the same to Lender.

8

--------------------------------------------------------------------------------


4.4    Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach. Until the payment in full of
the Guaranteed Obligations, without the prior written consent of Lender, neither
Guarantor nor any of its Affiliates shall (a) exercise or enforce any creditor’s
right it may have against Borrower (b) create any Liens encumbering the
Property, Borrower or any interest in either of the foregoing, other than
Permitted Encumbrances or other than as permitted by the Loan Agreement, or (c)
foreclose, repossess, sequester or otherwise take steps or institute any action
or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of Borrower held by Guarantor.
ARTICLE V
MISCELLANEOUS
5.1    Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.
5.2    Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and shall be deemed to be received by the addressee on the
third day following the day such notice is deposited with the United States
Postal Service first class certified mail, return receipt requested, addressed
to the address, as set forth below, of the party to whom such notice is to be
given, or to such other address as either party shall in like manner designate
in writing. The addresses of the parties hereto are as follows:
Guarantor:
Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: General Counsel

9

--------------------------------------------------------------------------------


with a copy to:    
Frost Brown Todd LLC
One Columbus, Suite 2300
10 West Broad Street
Columbus, OH 43215-3484
Attention: John I. Cadwallader, Esq.
Lender:
Midland National Life Insurance Company
One Midland Plaza
Sioux Falls, South Dakota 57193
Attention: Mortgage Accounting
with a copy to:    
Midland National Life Insurance Company
c/o Guggenheim Commercial Real Estate Finance, LLC
3455 Peachtree Road NE, Suite 500
Atlanta, GA 30326
Attn: Eugene Ansley, Jr.
and
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: David J. Weinberger, Esq.
Facsimile No.: 212-969-2900
5.3    Governing Law. This Guaranty shall be governed in accordance with the
State of California and the applicable law of the United States of America.
5.4    Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
5.5    Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the Lender and the
party against whom such amendment is sought to be enforced.

10

--------------------------------------------------------------------------------


5.6    Parties Bound; Assignment; Joint and Several. This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder. If Guarantor consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several. Lender has the right to sell, transfer, assign or
otherwise dispose of its rights, obligations and/or interest in the Loan and the
Loan Documents, including, without limitation, this Guaranty, pursuant to
Section 9.1 of the Loan Agreement.
5.7    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.
5.8    Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
5.9    Counterparts. To facilitate execution, this Guaranty may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
5.10    Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
5.11    Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Loan Agreement, unless such term is otherwise
specifically defined herein.

11

--------------------------------------------------------------------------------


5.12    Entirety. EXCEPT AS SET FORTH IN SECTION 1.2 HEREOF AND SECTION 9.4 OF
THE LOAN AGREEMENT, THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THIS GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THIS GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
5.13    Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE SECURITY
INSTRUMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
5.14    Reinstatement in Certain Circumstances. If at any time any payment of
the principal of or interest under the Note or any other amount payable by
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment has been due but not made at such
time.
5.15    Waivers.
(a)    Guarantor absolutely, unconditionally, knowingly, and expressly waives
any defense arising by reason of or deriving from any claim or defense based
upon an election of remedies by Lender including any defense based upon an
election of remedies by Lender under the provisions of the California Code of
Civil Procedure Sections 580a, 580b, 580d, and 726 or any similar law of
California or any other jurisdiction. Pursuant to California Civil Code Section
2856:

12

--------------------------------------------------------------------------------


(i)    Guarantor waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor's rights of subrogation and reimbursement against
Borrower by the operation of California Code of Civil Procedure Section 580(d)
or otherwise.
(ii)    Guarantor waives all rights and defenses that Guarantor may have because
the Guaranteed Obligations are secured by real property. This means, among other
things:
(1)    Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower for the Guaranteed
Obligations; and
(2)    If Lender forecloses on any real property collateral pledged by Borrower
for the Guaranteed Obligations: (a) the amount of the debt may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price; and (b) Lender may collect
from Guarantor even if Lender, by foreclosing on the real property collateral
pledged by Borrower for the Guaranteed Obligations, has destroyed any right
Guarantor may have to collect from Borrower.
(b)    This is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because Borrower's debt is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon California Code of Civil Procedure Sections 580a, 580b,
580d, or 726.
(c)    If any of the Guaranteed Obligations at any time are secured by a
mortgage or deed of trust upon real property, Lender may elect, in its sole
discretion, upon a default with respect to the Guaranteed Obligations, to
foreclose such mortgage or deed or trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing the Loan Agreement, the
Security Instrument, the Note or the other Loan Documents, without diminishing
or affecting the liability of Guarantor hereunder except to the extent the
Guaranteed Obligations are repaid with the proceeds of such foreclosure.
Guarantor understands that (a) by virtue of the operation of California's
anti-deficiency law applicable to nonjudicial foreclosures, an election by
Lender nonjudicially to foreclose such a mortgage or deed of trust probably
would have the effect of impairing or destroying rights of subrogation,
reimbursement, contribution, or indemnity of Guarantor against Borrower or other
guarantors or sureties, and (b) absent the waiver given by Guarantor, such an
election would prevent Lender from enforcing the Security Instrument, the Note
or the other Loan Documents against Guarantor.

13

--------------------------------------------------------------------------------


(d)    Understanding the foregoing, and understanding that Guarantor is hereby
relinquishing a defense to the enforceability of the Security Instrument, the
Note or the other Loan Documents, Guarantor hereby WAIVES any right to assert
against Lender any defense to the enforcement of the Loan Agreement, the
Security Instrument, the Note or the other Loan Documents, whether denominated
“estoppel” or otherwise, based on or arising from an election by Lender
nonjudicially to foreclose any such mortgage or deed of trust. Guarantor
understands that the effect of the foregoing waiver may be that Guarantor may
have liability hereunder for amounts with respect to which Guarantor may be left
without rights of subrogation, reimbursement, contribution, or indemnity against
Borrower or other guarantors or sureties. Guarantor also agrees that the “fair
market value” provisions of California Code of Civil Procedure Section 580a
shall have no applicability with respect to the determination of Guarantor's
liability under the Loan Agreement, the Security Instrument, the Note or other
Loan Documents.
(e)    Guarantor hereby absolutely, unconditionally, knowingly, and expressly
waives: (i) any right of subrogation Guarantor has or may have as against
Borrower with respect to the Guaranteed Obligations; (ii) any right to proceed
against Borrower or any other person or entity, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which Guarantor may
now or hereafter have as against Borrower with respect to the Guaranteed
Obligations; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of Borrower.
(f)    WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS
2799, 2808, 2809, 2810, 2814, 2815, 2819, 2820, 2821, 2822, 2825, 2839, 2845,
2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b,
580c, 580d, AND 726.
[NO FURTHER TEXT ON THIS PAGE]





14

--------------------------------------------------------------------------------


EXECUTED as of the day and year first above written.
GUARANTOR:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited liability
partnership


By:    GLIMCHER PROPERTIES CORPORATION, a
Delaware corporation, its sole general partner


By:    /s/ Mark E. Yale    
Mark E. Yale
Executive Vice President, Chief Financial Officer and Treasurer



15